COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-443-CV
 
CAVALRY
CONSTRUCTION, LLP,                                         APPELLANTS
AND PLF FAMILY ASSET
MANAGEMENT, LLC
 
                                                   V.
 
HUDSON
FABRICATION SERVICES                                            APPELLEE
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, JJ.      
 
DELIVERED: January 19,
2006




[1]See Tex. R. App. P. 47.4.